DETAILED ACTION
This action is in response to an amendment filed 1/29/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmi et al. (U.S. 5,128,735; “Ohmi”).
Regarding claim 1, Ohmi discloses a detector comprising at least two floating base phototransistors (PT) (Abstract; col 6, lines 34-38; 53-56) electrically connected in a common-collector circuit configuration (Fig. 1 (a)-(b); col 22, lines 57-60), wherein the at least two floating-base phototransistors share the same common collector electrode (col lines 3-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (U.S. 5,128,735; “Ohmi”) as applied to claim 1 above, and further in view of Dumas (U.S. 5,712,685).
Regarding claim 2, Ohmi discloses the detector of claim 1 (see claim 1 rejection above) but does not disclose it is incorporated into a focal plane array (FPA) image sensor. Flowever, Dumas discloses a FPA image sensor incorporating a detector (Abstract). Focal plane array image sensors have the advantage of increased staring ability as compared to scanning image sensors. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Ohmi with the detector being incorporated into a FPA image sensor, as taught by Dumas, so as to increase overall device performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,453,984 B2. 
Claim 1 of the instant application corresponds with claim 1 of the ‘984 patent.
Claim 3 of the instant application corresponds with claim 1 of the ‘984 patent.
Claim 4 of the instant application corresponds with claim 2 of the ‘984 patent.
Claim 5 of the instant application corresponds with claim 3 of the ‘984 patent.
Claim 6 of the instant application corresponds with claim 4 of the ‘984 patent.
Claim 7 of the instant application corresponds with claim 5 of the ‘984 patent.
Claim 8 of the instant application corresponds with claim 6 of the ‘984 patent.
Claim 9 of the instant application corresponds with claim 7 of the ‘984 patent.
Claim 10 of the instant application corresponds with claim 8 of the ‘984 patent.
Claim 12 of the instant application corresponds with claim 10 of the ‘984 patent.
Claim 13 of the instant application corresponds with claim 11 of the ‘984 patent.
Claim 14 of the instant application corresponds with claim 12 of the ‘984 patent.
Claim 15 of the instant application corresponds with claim 13 of the ‘984 patent.
Claim 16 of the instant application corresponds with claim 14 of the ‘984 patent.
Claim 17 of the instant application corresponds with claim 15 of the ‘984 patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,453,984 B2 in view of Dumas (U.S. 5,712,685). 
Claim 2 generally corresponds with claim 1 of the ‘984 patent.  Yet, claim 1 of the ‘984 patent does not disclose the detector is incorporated in a focal plane array (FPA) image sensor.  However, Dumas discloses a FPA image sensor incorporating a detector (Abstract).  Focal plane array image sensors have the advantage of increased staring ability as compared to scanning image sensors.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 1 of the ‘984 with having the detector incorporated in a FPA image sensor, as taught by Dumas, so as to increase overall device performance.

Terminal Disclaimer
The terminal disclaimer filed on 10/28/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,453,984 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
The terminal disclaimer submitted 10/27/20 identifies the owner/Applicant as “Wavefront Vision Inc.” whereas the Application Data sheet (submitted 9/3/19) identifies the Applicant as “Wavefront Holdings, LLC.”  

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
Claims 1 and 3-17 were rejected under obviousness double patenting over claims 1-15 of U.S. Patent 10,453,984 (the ‘984 patent) and claim 2 was rejected under obviousness double patenting over claim 1 of the ‘984 patent in view of Dumas (U.S. 5,712,685).  Applicant has not overcome these rejections by submitting a proper terminal disclaimer.  The terminal disclaimer submitted 10/27/20 identifies the owner/Applicant as “Wavefront Vision Inc.” whereas the Application Data sheet (submitted 9/3/19) identifies the Applicant as “Wavefront Holdings, LLC.”  Thus, the party identified in the terminal disclaimer is not the applicant of record.  
Claim 1 was rejected under 35 U.S.C. 102(a)(1) over Ohmi et al. (U.S. 5,128,735; “Ohmi”).  Applicant argues the phototransistors in Ohmi are not “floating-base” as required by independent claim 1 because they are not ac floating (Remarks, pp 5-8).  Examiner respectfully disagrees and believes Applicant is more narrowly construing the claim than is warranted by the claim language as-written.  The claims as-written do not require the base to be both ac floating and dc floating.   Ohmi describes the base as being in a “floating state” (Abstract).  Furthermore, Applicant admits the phototransistors in Ohmi may be dc floating (Remarks, page 6).    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/4/2021